— Kane, J.
Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court, entered in Ulster County) to review a determination of respondent which suspended petitioner’s liquor license for 10 days.
A review of the record reveals that respondent’s resolution of the credibility issue presented to it is supported by substantial evidence. In particular, the testimony of David Broceo and Tomi Tompkins provides sufficient evidence to support the conclusion that petitioner violated Alcoholic Beverage Control Law § 65 (1). Accordingly, we may not disturb respondent’s determination (see, Matter of Di Maria v Ross, 52 NY2d 771; Matter of Cumberland Farms Food Stores v State Liq. Auth., 86 AD2d 742, Iv denied 56 NY2d 504).
Finally, we find no merit in petitioner’s contention that the *860penalty imposed by respondent is excessive and so disproportionate to the offense as to be shocking to one’s sense of fairness. The determination should therefore be confirmed.
Determination confirmed, and petition dismissed, without costs. Mahoney, P. J., Kane, Weiss, Mikoll and Harvey, JJ., concur.